[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Following a hearing in damages the Court makes the following findings and award of damages against the named defendant Robert TX LaRosa.
On or about October 23, 1992, the then fifteen year old plaintiff and nineteen year old defendant were students at the E. O. Smith School in Mansfield, Connecticut. On that date and CT Page 2093 place, the plaintiff was told that someone wanted to talk to him behind the school. When the plaintiff went to that location he was struck from behind, and then punched in his face (between the eyes) by LaRosa.
He was taken by ambulance to the Windham Hospital and found to have a fracture of both his frontal sinus bones.
The injury required "one-day" surgery and entailed the insertion of a metal plate into his forehead. There were no complications from the surgery, but Stultz missed approximately two weeks of school initially and then approximately one month of post-operative school. Although he returned to school, he did not graduate, claiming he left because of humiliation over the incident. His physical activity was limited for approximately one year.
At this hearing, more than seven years later, the plaintiff complains of migraine headaches and blackout or dizzy spells which he attributes to his injuries. (In October 1998, a CAT scan was done because of those complaints, and the results were normal).
He does have a noticeable permanent scar across his forehead from eye to eye (approximately 3 1/2" in length).
His attributable medical expenses total $15,405 and his life expectancy is 51 years.
In January, 1995, an attorney was appointed for LaRosa pursuant to 50 U.S.C. App. § 520(3) as he was then in the military service. The defendant was served by certified mail pursuant to an order of notice and the return receipt is in the file (signed by him).
At the time, LaRosa was in Okinawa until June 10, 1995 and the matter was stayed accordingly. In December 1996, John T. Nugent, the attorney appointed to represent LaRosa, filed a report with the Court, that multiple attempts to communicate with LaRosa as to his intentions were made, but LaRosa failed to respond in any way to the attorney's requests. Based on that report, the Court entered a judgment by default against LaRosa and terminated Attorney Nugent's appointment.
Under the circumstances, a bond was not, and is not ordered to CT Page 2094 indemnify the defendant. (Reference to P.B. § 17-21).
After hearing and consideration of the testimony and exhibits, the Court awards damages against the defendant Robert A. LaRosa, as follows:
Economic Damages        $15,405
non-economic Damages     75,000
Total         $90,405
Klaczak, J.